The court, Daly, F. J.
Granted the order presented by the defendants and settled it without alteration. It provided “ that the said judgment rendered herein against the defendants, and the said order of reference therein, and all subsequent proceedings in this action, be and the same are hereby vacated and set aside and declared of no effect. And further, that the said defendants have leave to put in .a further or an amended answer to the complaint herein, within twenty days after entry of this order, and that ten dollars costs of this motion to each party abide the event of this action.”
The same order in Brush agt. The Mayor &c.; Kelly agt. the same ; Joyce agt. the same.